801 F.2d 394Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Spiros Andrea PROKOPIS, Plaintiff-Appellant,v.James P. TINNEY, III, Warden, Maryland CorrectionalInstitution, Defendant-Appellee.
No. 86-7147.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1986.Decided Sept. 23, 1986.

Spiros Andrea Prokopis, appellant pro se.
Stephen Rosenbaum, Stephen Howard Sachs, Office of the Attorney General, for appellee.
D.Md.
DISMISSED.
Before SPROUSE, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Spiros Andrea Prokopis seeks to appeal the order of the district court dismissing his petition filed pursuant to 28 U.S.C. Sec. 2254.  Judgment was entered on June 7, 1983;  however, Prokopis did not file his notice of appeal until May 1, 1986.  Under Fed.  R. App.  P. 4(a)(1), notice of appeal in a civil action must be filed in district court within thirty days from the entry of judgment.  Upon a showing of excusable neglect, the district court may extend the time for filing an additional thirty days.  Fed.  R.  App.  P. 4(a)(5).  However, after the expiration of the sixty-day period, neither this Court nor the district court may grant a further extension of time.  Townsend v. Maryland, 21 Fed.  R. Serv. 2d 835 (4th Cir.), cert. denied, 429 U.S. 850 (1976);  Hensley v. Chesapeake & 0. Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981).  Accordingly, this Court lacks jurisdiction to hear this appeal as Prokopis filed his notice of appeal well after the permissible sixty-day period.


2
Because the dispositive issues have recently been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, grant the appellee's motion to dismiss, and dismiss the appeal for lack of jurisdiction.


3
DISMISSED.